DETAILED ACTION
Election/Restrictions
Claims 1-4 and 7-13 are allowable. The restriction requirement between Species A and B, as set forth in the Office action mailed on 1/28/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the patentably distinct species is withdrawn.  Claims 5 and 6, directed a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-19, directed to a non-elected invention remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with William Allen (# 48,389) on 2/24/21.

The application has been amended as follows: 
	In claim 3, replace “over” with –on--. 
	In claims 5 and 6, replace “the first sections” with –the first plurality of sections—and replace “the second sections” with –the second plurality of sections--.
	In claim 8, replace “the strap” with –the conductive strap—.
	Canceled claims 9 and 13-19.
Reasons for Allowance
Claims 1-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are considered to be represented by Basker et al. (US 2012/0070947) and Wang et al. (US 2017/0012194).
Basker teaches a fin-shaped field effect transistor comprising P-type and N-type fins, wherein the P-type fin may be under compressive stress and N-type fin may be under tensile stress ([0039]), but the reference does not teach nor suggest each fin comprising a first plurality of sections and a second plurality of sections that alternate with the first plurality of sections, wherein the first plurality of sections are under tensile strain and the second plurality of sections are under compressive strain.

	Therefore, the claims were found to be allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA CHERN/Primary Examiner, Art Unit 1721